Title: Northwestern Land Offices, [5 April] 1796
From: Madison, James
To: 


[5 April 1796]

   
   After JM had spoken on 3 March, a Committee of the Whole rejected Williams’s resolution and continued its debate the next day. An amended bill was sent to the House, which returned it to a select committee. The chairman, Smith (South Carolina), reported a new bill on 28 March, which provided for rectangular surveys six miles square, for the sale of one-half of the townships in lots three miles square and of the remaining half in lots of 640 acres, and for the use of military and land warrants in purchasing one-seventh part of any land. Discussion in a Committee of the Whole began on 5 April with Williams (New York) moving that this last clause be struck out. He was supported by Dayton (New Jersey) who preferred that separate tracts of land be set aside for purchases with military land warrants. The clause was struck out, but Crabb (Maryland) then moved an amendment that half of the 640-acre lots be sold in lots of 160 acres each (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 415–19, 419–23, 802, 857–64).


Mr. Madison was sorry to add any observations upon the subject, after what had fallen from the gentleman from New Jersey; but he thought the arguments which had been used in favour of the proposed amendment had great weight. If the lots of one mile square could be easily divided into four, which it appeared to him they might, he could see no reasonable objection to the measure; for, if it would accomodate any number of real occupiers, it was desirable that it should be done. The expence of exploring the country had been urged as an objection; but it occurred to him that a number of persons would go and explore the country without an intention of returning, and consequently the expence of their journey could be reckoned as nothing. Whether so large a portion of the country as gentlemen expected would be settled in this way, he should doubt; but still, he thought attention was due to them. And he found this to be the opinion of men who lived in that part of the country, and was conversant in the business of dividing and selling lands. He was not sure whether the amendment was worded in the best way possible.
